DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  In claim 8, the phrase “each a first side” appears to contain a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suh et al. (US 6,921,126 B2).
Regarding claim 1, Suh et al. disclose a cowl inner upper panel (Fig. 2, 20) coupled to a first side of a dash main panel (Fig. 2, 6); a cowl inner lower panel (Fig. 1, 10) coupled to the cowl inner upper panel and the dash main panel, and configured to form a closed section (col. 2 ln. 59 describes the cowl panel “distantly coupled”, i.e. a space and closed section exists) with the cowl inner upper panel; and a dash cross upper member (Fig. 2, 11/13) coupled to a second side of the dash main panel (6) and configured to overlap the closed section with the dash main panel disposed therebetween.
	As to claim 2, Suh et al. disclose further comprising 
a plurality of dash side reinforcement members (Fig. 1, 13e) disposed at the second side of the dash main panel, and configured to overlap 
shock absorber housings (Fig. 2, 2 and 4) disposed at the first side of the dash main panel with the dash main panel disposed therebetween.  
	Regarding claim 3, Suh et al. disclose wherein the dash cross upper member (11/13) is connected to a portion of each dash side reinforcement member of the plurality of dash side reinforcement members (Fig. 1 illustrates 13 e and since 13e is a component to reinforce the dash cross upper member, it is naturally connected to the claimed dash cross upper member).
	As to claim 4, Suh et al. disclose wherein each dash side reinforcement member of the plurality of dash side reinforcement members is coupled to the dash main panel and forms a third space with the dash main panel (col. 2 ln. 40-51).  
	Regarding claim 5, Suh et al. disclose further comprising a cowl upper panel (Fig. 2, 30) spaced apart, by a predetermined distance, from the cowl inner upper panel and the cowl inner lower panel, and coupled to an upper portion of the dash main panel, wherein an upper end of the cowl upper panel forms an open section (Fig. 2 and col. 2 ln. 60-65 which is equivalent to a space or open section between the upper panel 30 and the inner upper panel 20).  
Allowable Subject Matter
Claims 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee et al. (US 2014/0049074 A1) disclose a cowl inner lower side panel attached to a top panel to form a closed section within a dash panel assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/November 19, 2022/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612